Citation Nr: 1312077	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  09-39 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 27, 2002 for the award of service connection for residuals of a concussion with headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

This claim was previously before the Board in July 2009 and more recently in July 2012.  There were numerous claims on appeal, however, the only remaining issue on appeal is set forth on the title page.  

The Veteran was scheduled to present testimony at a video conference hearing before a Veterans Law Judge in March 2012.  However, the Veteran cancelled the hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2012).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an effective date earlier than September 27, 2002 for the award of service connection for residuals of a concussion with headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.



REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, this case must be returned to the RO/AMC.

As previously noted in the Board's July 2012 remand, in a May 2012 statement submitted through his representative, the Veteran alleged CUE with respect to a November 1979 rating decision that, in pertinent part, denied service connection for a concussion.  The Board determined that the claim for entitlement to an effective date earlier than September 27, 2002 for the award of service connection for residuals of a concussion with headaches is inextricably intertwined with the claim of CUE in the November 1979 rating decision that denied entitlement to service connection for a concussion because the final outcome of the CUE claim could materially affect the result of the earlier effective date claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

As such, the Board remanded this claim to the RO/AMC in July 2012 to adjudicate the issue of whether there was CUE in a November 1979 rating decision in the first instance.  Id.  (holding that the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.)  

Unfortunately, the RO/AMC issued only a supplemental statement of the case (SSOC) in January 2013, and did not actually adjudicate the CUE claim.  In this regard, although the SSOC did include 38 C.F.R. § 3.105(a), there was no actual analysis of the CUE claim.  Indeed, the rating decision upon which the CUE claim was based was not even identified in the SSOC.  Moreover, the AMC's conclusion was merely "after a review of the evidence contained within your claim folders, for entitlement to an effective date earlier than September 27, 2002, for the award of service connection for residuals of a concussion with headaches, remains denied as the decisions were not clear and mistakable errors."  The Board notes that an SSOC cannot be used to announce decisions by the RO on issues not previously addressed in the statement of the case.  38 C.F.R. § 19.31.  Thus, the AMC's actions purporting to adjudicate a CUE claim in the SSOC is not valid.   

On remand, the RO/AMC must actually adjudicate, in a rating decision, the claim of CUE in the November 1979 rating decision raised by the Veteran's representative in May 2012.  Such rating action should address the allegation of CUE that is raised and a discussion of the pertinent evidence of record at the time of the November 1979 rating decision, when providing the reasons and bases for the conclusions reached as to whether CUE exists in the November 1979 rating decision denying service connection for a concussion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Issue a rating decision adjudicating the May 2012 claim of CUE in a November 1979 rating decision that denied service connection for a concussion.  Such rating decision should address the allegation of CUE raised and a discussion of the pertinent evidence of record at the time of the November 1979 decision, when providing the reasons and bases for the conclusions reached as to whether CUE exists in the November 1979 rating decision.  If the CUE claim is denied, the RO/AMC must notify the Veteran and his representative of the denial of the claim and provide appropriate appellate rights.  This issue should be returned to the Board only if the Veteran submits a timely appeal.

2.  Once the claim of CUE in the November 1979 decision denying service connection for a concussion has been adjudicated in a rating decision and appropriate notice has been given, the claim for an effective date earlier than September 27, 2002 for the award of service connection for residuals of a concussion with headaches should be readjudicated.  If the claim remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

